Citation Nr: 1609255	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a rash on the genitals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In his Substantive Appeal, received December 2009, the appellant requested a hearing before the Board at the RO. However, in an October 2014 statement, the Veteran withdrew his request for a Boarding hearing.  38 C.F.R. § 20.704(e) (2015).

In March 2015, the Board remanded the current issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

The Board remanded this claim in March 2015 to obtain an addendum VA examination opinion addressing the Veteran's lay statements.  Such an opinion was obtained in May 2015.  The VA examiner listed in his opinion the medical documents on which he relied to form his opinion.  Included in this list is a VA treatment record dating from February 2015 described as a dermatology consult.  However, the claims file does not contain any VA treatment records after March 2014.  These relevant medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating  since March 2014, to include the February 2015 dermatology consult discussed by the May 2015 VA examiner, and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.  

2.  After undertaking the development above and     any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




